b :m i I:. UI" ..',- \ b H: ti '-•', I•."

                                              2013 OCT 28 Hi 12: 13




     IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON



STATE OF WASHINGTON,
                                                     No. 68444-2-1
                     Respondent,
                                                     DIVISION ONE
      v.



PETER JAMES GREEN,                                   PUBLISHED OPINION


                     Appellant.                      FILED: October 28. 2013


       Spearman, A.C.J. — Peter Green hit a pedestrian while driving his car and

was arrested for suspected driving under the influence. After his arrest, police

conducted a warrantless search of his car and found a number of receipts that

were later determined to be evidence of purchases using stolen credit card

numbers. Under State v. Snapp. 174 Wash. 2d 177, 275 P.3d 289 (2012), the

receipts were not admissible in his trial for identify theft and theft as the product

of a vehicle search incident to arrest. The issue before us is whether the receipts

were nonetheless admissible either (1) as the product of a lawful inventory

search or (2) under the independent source doctrine. We hold that the scope of

the inventory search did not extend to the police officer's seizure of the receipts.

We also hold that the receipts were not admissible under the independent source

doctrine because they were seized during the initial warrantless search and were
No. 68444-2-1/2



not found through an independent source. The trial court's denial of Green's

suppression motion was error. We reverse and remand.

                                      FACTS

      Around 10:00 p.m. on January 4, 2008, Peter Green was driving his Jeep

Cherokee when he collided with a pedestrian, who died soon afterward. Seattle

Police Department (SPD) officers arrived at the scene and took a statement from

Green. Suspecting him of driving under the influence, they arrested him and

transported him to a hospital for a blood draw.

       Green's car was towed to the SPD storage facility that night. Before it was

towed, Detective Thomas Bacon searched the car. In the rear cargo area, Bacon

found a new television inside its carton. He looked inside a paper bag on the

front passenger floor and found two receipts. Removing them from the bag, he

examined the receipts and observed that they were for purchases made that day

at two Sears stores. One receipt was for the purchase of a television with three

$500 Sears gift cards at the Redmond Sears. The other was for disposable cell

phones purchased at the Sears in downtown Seattle with a Sears gift card.

Bacon also found a plastic Sears bag containing two disposable cell phones. It

was suspicious to him that the receipts showed the television and phones had

been purchased with large denomination gift cards at two different stores. He

seized the receipts and phones.

       Bacon began conducting parallel investigations for vehicular homicide and

theft/fraud. He contacted the Redmond Sears and discovered that the three $500
No. 68444-2-1/3



gift cards had been purchased in Portland, Oregon, along with another $1,500 in

gift cards. The credit card number used to purchase the gift cards belonged to

Laurie Johnson, who had not authorized the purchases. Other unauthorized

purchases of Sears gift cards had been made using the credit card of Richard

Burnett.


       On January 30, Bacon obtained a warrant to search Green's car for

evidence in the vehicular homicide investigation. His affidavit referenced his

initial search but did not mention what he discovered. The warrant authorized a

search of the car for evidence of drug and alcohol use, "papers of dominion and

control," and evidence relating to the identity of an unknown male passenger

seen leaving the car immediately after the collision.1 Clerk's Papers (CP) at 76.
While executing the search warrant on January 31, Bacon found a backpack in

the back seat. Inside the backpack, he found five credit cards, all with the name

Jeanne Russell. Bacon looked at the front and back of the credit cards. While the

cards appeared to be fraudulent because they had no security codes, Bacon

believed he could not seize them under the warrant. He replaced the cards in the

backpack and left the backpack in the car.

       On February 8, Bacon obtained a second warrant to search the car for

evidence related to fraud or identity theft. His affidavit summarized his initial

search and his search under the first warrant. It included details about Green's


       1Witnesses stated weeks after the accident that an unknown male passenger had
walked away from the scene. This person was never identified.
No. 68444-2-1/4



prior criminal history; Green had previously been convicted of identity theft after

attempting to use a fraudulently obtained credit card to buy a television at Sears.

He was also a person of interest in a separate fraud investigation. After seizing

the five credit cards under the second warrant, Bacon determined that the cards

with Russell's name did not belong to a person by that name. Three of the credit

card numbers belonged to Moretha Harding, Natasha Koterly, and Hoang Dang,

all of whom lived outside of Washington.2 Bacon learned that Johnson, Burnett,

Harding, Koterly, and Dang had all purchased airline tickets from Northwest

Airlines, where Green worked.

        The State charged Green with theft in the second degree (Count V: theft

of television) and five counts of identity theft in the second degree (Count I: victim

Johnson; Count II: victim Harding; Count III: victim Koterly; Count IV: victim

Dang; Count VI: victim Burnett).3 At trial, the State introduced evidence ofthe
credit cards and receipts and evidence that the television had been purchased

with gift cards Green had bought with Johnson's credit card number. Green's

former manager at Northwest Airlines testified that his job gave him access to

customers' credit card numbers. Northwest's computer records showed Green

had accessed the victims' credit card information. The parties stipulated that the




        2 The other two credit card numbers were fake.

        3The State also charged Green with driving while under the influence, which was
severed for trial. Green was acquitted of that charge.
No. 68444-2-1/5


out-of-state victims4 did not know Green or give him permission to use their credit
card information. The jury convicted Green as charged.

          In Green's first appeal, he challenged in pertinent part the initial

warrantless search of his car under Arizona v. Gant. 556 U.S. 332, 129 S. Ct.
1710, 173 L. Ed. 2d 485 (2009), which had not been decided before trial. The

United States Supreme Court held in Gant that police may search a vehicle

incident to a recent occupant's arrest only if (1) the arrestee is within reaching

distance of the passenger compartment at the time of the search or (2) it is

reasonable to believe the vehicle contains evidence of the crime of arrest. icL at

351. Absent these justifications, a vehicle search is unreasonable unless police

obtain a warrant or another exception to the warrant requirement applies. Id. This

court, in an unpublished opinion, remanded for a hearing on the impact of Gant

on the initial search. State v. Green, 162 Wash. App. 1069, 2011 WL 3244724

(2011).

       On remand, the State argued the evidence found in the warrantless

search was admissible (1) under Gant, because Bacon was looking for evidence

of the crime of arrest; (2) as the product of an inventory search; and (3) under the

independent source doctrine. Bacon testified at the remand hearing. The trial

court denied the motion to suppress. It found that Bacon's warrantless search

was made for both inventory and investigatory purposes but that the receipts

specifically were found only as part of the investigatory search incident to

       4Johnson, Harding, Koterly, Dang, and Burnett.
No. 68444-2-1/6


Green's arrest. It ruled that the warrantless search and the seizure of the receipts

was valid under Gant and State v. Patton. 167 Wash. 2d 379, 394-95, 219 P.3d 651

(2009) (vehicle search incident to recent occupant's arrest is unlawful unless, at

time of search, there is reasonable basis to believe arrestee poses safety risk or

that vehicle contains evidence of crime of arrest that could be concealed or

destroyed). It did not rule on the independent source doctrine.

       Subsequently, the Washington Supreme Court held that article I, section 7

of the Washington State Constitution does not permit a warrantless vehicle

search incident to arrest based on a belief that evidence of the crime of arrest

might be found in the vehicle.5 Snapp, 174 Wn.2d at 190-91. Green now appeals
the trial court's ruling on remand in light of Snapp.

                                          DISCUSSION

       We review a trial court's denial of a motion to suppress to determine

whether substantial evidence supports the challenged factual findings and, if so,

whether factual findings support the conclusions of law. State v. Garvin, 166
Wash. 2d 242, 249, 207 P.2d 1266 (2008). Conclusions of law are reviewed de

novo. State v. Winterstein. 167 Wash. 2d 620, 628, 220 P.3d 1226 (2009).



       5The court explained:
       Contrary to the urgency attending the search incident to arrest to preserve
       officer safety and prevent destruction or concealment of evidence, there is
       no similar necessity associated with a warrantless search based upon
       either a reasonable belief or probable cause to believe that evidence of
       the crime of arrest is in the vehicle.

Snapp. 174 Wn.2d at 195-96.
No. 68444-2-1/7



       Under the Fourth Amendment to the United States Constitution6 and

article I, section 7 of the Washington State Constitution, warrantless searches

and seizures are per se unreasonable, with few exceptions. Gant, 556 U.S. at

338-39; Snapp, 174 Wn.2d at 187-88. The State must show that an exception to

the warrant requirement applies by clear and convincing evidence. State v.

Garvin, 166 Wash. 2d 242, 250, 207 P.3d 1266 (2009).

       Only the admission of the receipts is at issue. The State concedes the

receipts are not admissible under Snapp as the product of a vehicle search

incident to arrest. The concession is well taken. The State contends the receipts

are nonetheless admissible (1) as the product of an inventory search and (2)

under the independent source doctrine. We address the contentions in turn.

                                    Inventory Search

       One exception to the warrant requirement is an inventory search

accompanying a lawful vehicle impound. State v. Ladson, 138 Wash. 2d 343, 349,

979 P.2d 833 (1999); State v. White, 135 Wash. 2d 761, 769-70, 958 P.2d 982

(1998). The principal purposes of an inventory search are to (1) protect the

vehicle owner's property; (2) protect the police against false claims of theft by the

owner; and (3) protect the police from potential danger. White, 135 Wn.2d at 769-

70 (citing State v. Houser, 95 Wash. 2d 143, 154, 622 P.2d 1218 (1980)). The

direction and scope of an inventory search "must be limited to the purpose


        6The Fourth Amendment applies to the states through the Fourteenth Amendment. U.S.
Const. Amend. XIV; Mapp v. Ohio. 367 U.S. 643, 655, 81 S. Ct. 1684, 6 L. Ed. 2d 1081 (1961).
No. 68444-2-1/8


justifying the exception: finding, listing, and securing from loss during detention

the property of the person detained, and protection of police and bailees from

liability due to dishonest claims of theft." Ladson. 138 Wn.2d at 372.

        Here, the trial court made the unchallenged determinations that the

impoundment was lawful and that Bacon had an investigatory purpose and an

inventory purpose in conducting the initial warrantless search. The court further

concluded:7

        The purposes of an inventory search pursuant to vehicle
        impound are to protect the owner's property and the police
        department from false claims of theft, and to remove potentially
        dangerous property for the safety of others. The receipts found
        in the paper bag were not part of the inventory search, but the
        investigatory search incident to the defendant's arrest.

CP at 209-10.

        The State contends this conclusion was error.8 It argues that because
Bacon properly looked inside the bag pursuant to the inventory search, anything

he found therein was properly seized. In support of this proposition, the State

relies on State v. Montague, 73 Wash. 2d 381, 438 P.2d 571 (1968), but that case is

distinguishable.


        7While the trial court labeled this conclusion as a finding of fact, we agree with the State
that it is more appropriately reviewed as a conclusion of law that the scope of the inventory
search did not extend to the examination of the receipts. Conclusions of law mislabeled as
findings of fact are reviewed as conclusions of law. Willenerv. Sweeting, 107 Wash. 2d 388, 394,
730P.2d45(1986).

        8Green contends the State waived any argumentthat the receiptswere discovered
during an inventory search because it did not cross appeal the trial court's determination that the
receipts were not part of the inventory search. We disagree. Because the State is not requesting
affirmative relief, it may argue any grounds supported by the record to sustain the trial court's
order. State v. Bobic. 140 Wash. 2d 250, 257, 996 P.2d 610 (2000) (citing RAP 2.4(a); 5.1(d)).



                                                 8
No. 68444-2-1/9



       In Montague, the defendant, Robert Montague, was driving a car at night

with only one headlight. kiL at 382. When he was stopped by a police officer he

was unable to produce a valid driver's license or registration for the car. jd. at

382-83. Montague was placed under arrest and, pursuant to police procedure,

the car was impounded, jd. at 383. Prior to impoundment, police procedure

required the car to be searched for valuables and any valuables found to be

listed on a property card. Id. While conducting the search, the officer examined a

brown paper bag on the floor of the car and found it contained eight small plastic

bags filled with what appeared to be marijuana. kL Montague's motion to

suppress the marijuana was denied and he was convicted of unlawful possession

of the substance. \_± at 382-83. On appeal, the Washington Supreme Court

affirmed the conviction, stating:

       When ... the facts indicate a lawful arrest, followed by an inventory
       of the contents of the automobile preparatory to or following the
       impoundment of the car, and there is found to be reasonable and
       proper justificationfor such impoundment, and where the search is
       not made as a general exploratory search for the purpose of finding
       evidence of a crime but is made for the justifiable purpose of
       finding, listing, and securing from loss, during the arrested person's
       detention, property belonging to him, then we have no hesitancy in
       declaring such inventory reasonable and lawful, and evidence of
       crime found will not be suppressed.

jcL at 385. Thus, in Montague, the officer, while conducting a lawful inventory

search, properly looked into the paper bag, recognized the marijuana as

evidence of a crime, and lawfully seized it. That is not the circumstance

presented here.
No. 68444-2-1/10


       In this case, Bacon did not recognize the receipts as either items subject

to inventory or as evidence of a crime. While he properly looked inside the bag to
determine whether it contained anything of value, Bacon testified that he did not

consider the receipts to be relevant to his inventory search and there is no

evidence that he did, in fact, inventory them. Bacon also candidly admitted that

his seizure of the receipts was for investigatory purposes and that he "really

didn't know at that point" whether the receipts were evidence of any criminal

activity. Verbatim Report of Proceedings (VRP) (1/6/2012) at 40-41. Thus, the

record supports the trial court's determination that the seizure of the receipts

exceeded the lawful scope of the inventory search and became an investigatory

search, unsupported by any exception to the warrant requirement. We affirm the

trial court's ruling that the receipts were not admissible under the inventory

search exception.

                           Independent Source Doctrine

       Where police seize evidence pursuant to an unlawful search, the

exclusionary rule prohibits introduction of the evidence seized. Murray v. United

States. 487 U.S. 533, 536-37, 108 S. Ct. 2529, 101 L. Ed. 2d 472 (1988); State v.

O'Bremski. 70 Wash. 2d 425, 428, 423 P.2d 530 (1967). The rule also prohibits the

admission of evidence that is the product of the unlawfully acquired evidence, "up

to the point at which the connection with the unlawful search becomes so

attenuated as to dissipate the taint." Murray. 487 U.S. at 536-37 (internal

quotation marks and citation omitted). Under the independent source exception,



                                         10
No. 68444-2-1/11


however, "evidence tainted by unlawful governmental action is not subject to
suppression under the exclusionary rule, provided that it ultimately is obtained

pursuant to a valid warrant or other lawful means independent of the unlawful

action." State v. Gaines, 154 Wash. 2d 711, 718, 116 P.3d 993 (2005). The

Washington Supreme Court has explained, "This result is logical. According to

the plain text of article I, section 7, a search or seizure is improper only if it is

executed without 'authority of law.' But a lawfully issued search warrant provides

such authority." jd.

       The independent source doctrine differs from the inevitable discovery

doctrine, which Washington does not recognize. Winterstein. 167 Wn.2d at 636

(inevitable discovery doctrine incompatible with article I, section 7); State v.

O'Neill, 148 Wash. 2d 564, 592, 62 P.3d 489 (2003) (inevitable discovery exception

would create no incentive for State to comply with article I, section 7). While the

independent source doctrine recognizes that probable cause may still exist

based on legally obtained information after excluding the illegally obtained

information, the inevitable discovery doctrine is speculative and does not

disregard illegally obtained evidence. State v. Afana, 169 Wash. 2d 169, 181, 233
P.3d 879 (2010). We have stated:

       Whereas the inevitable discovery doctrine requires a speculative
       analysis of whether the police would have ultimately obtained the
       same evidence by other lawful means, the independent source
       exception contains no similar speculative considerations. Rather
       than considering whether the police would have found the same
       evidence by lawful means, the independent sources exception




                                           11
No. 68444-2-1/12


        requires considering if evidence is tainted by earlier unlawful
        government actions.

State v. Smith. 165 Wash. App. 296, 310, 266 P.3d 250 (2011) (internal citation

omitted) (rev. granted. 173 Wash. 2d 1034, 277 P.3d 669 (2012)).9
        We hold that the receipts are not admissible under the independent

source doctrine. Neither the receipts nor knowledge of them were in fact found

through an independent source. The receipts were not found while executing the

first search warrant; the State only contends they would have been had they not

been seized during the initial search. But the State's argument requires this court

to engage in the inevitable discovery doctrine's "speculative analysis of whether

the police would have ultimately obtained the same evidence by other lawful

means        " Smith. 165 Wn. App. at 310.

        The State relies primarily on a Third Circuit Court of Appeals decision,

United States v. Herrold. 962 F.2d 1131 (3d Cir.) to support the proposition that

even evidence unlawfully seized and kept in police custody (in Herrold, a loaded




        9The United States Supreme Court has described the inevitable discovery doctrine as
"an extrapolation from the independent source doctrine: Since the tainted evidence would be
admissible if in fact discovered through an independent source, it should be admissible if it
inevitably would have been discovered." Murray, 487 U.S. at 539.




                                                12
No. 68444-2-1/13


                                                                                                   10
gun) may, nonetheless, be admissible under the independent source exception

The State also cites a Seventh Circuit decision, United States v. May, 214 F.3d
900 (7th Cir.) (2000), noting that there, evidence of cash was properly admitted

under the independent source doctrine where the cash had been illegally seized

but a valid search warrant issued the following day gave an independent basis

for its seizure.11



        10 In Herrold, police officers made an initial unlawful entry into a trailer and saw drugs and
a loaded gun in plain view. Herrold, 962 F.2d at 1134. They waited for a search warrant to seize
the drugs but apparently seized the gun during the initial entry. Id at 1134-35. The search
warrant affidavit included observations of the gun and drugs inside the trailer. Id at 1135. They
executed a search warrant later that night and seized the drugs. Id. The Third Circuit held that the
drugs and gun were admissible under the independent sourcedoctrine because, even excluding
information obtained during the initial entry, the warrantwas still supported by probable cause. Id
at 1140-44. The court concluded that although the gun was seized during the illegal entry, it
should be treated as seized under the search warrant, which specifically authorized the seizure of
firearms. id at 1143. The court stated:

        Itwould be dangerous to require officers to leave a fully-loaded, semi
        automaticweapon unsecured until they obtained a warrant, and senseless to
        require the formality of physically re-seizing the gun already seized during
        the initial entry. Thus, the only logical implication under Murray is that the gun
        is as admissible under the independent source doctrine as the other, non-
        dangerous evidence, seen during the initial entry but not seized until the
        warrant-authorized search.
Id,

        11 In May, defendants Terry and May were under investigation for bank robbery and an
unrelated drug matter. May, 214 F.3d at 902-03. Police officers seized cash from their residence
while serving a state search warrant for the drug matter, id. at 903. The next day, based on
statements of the defendants' roommate, officers obtained a federal search warrant that
"authorized the search of the shed behind [the defendants'] house, but also the money seized in
the initial search    "Id at 903 n.9. In the bank robbery trial, they sought to suppress the cash
on the basis that the state search warrant did not authorize the seizure of the money because the
warrant authorized the seizure of money "found in close proximity to" drugs and drug
paraphernalia but the latter items were not found during the search. The trial court found that the
officers investigating the bank robbery would have sought thefederal search warrant even if the
cash had not been seized. Jd at 904. On appeal, the defendants argued that the cash should be
suppressed because the federal search warrant was a "direct result" of the illegal seizure of the
cash, id at 905. The Seventh Circuit agreed with the trial court that the officers would have
sought and obtained a federal search warrant absent any reference to the initial discovery of the
cash, giving an independent source for the seizure ofthe money, id at 906-07.


                                                  13
No. 68444-2-1/14



        The State contends that, like the gun in Herrold and the cash in May, the

receipts are untainted by the warrantless search because the first search warrant

provided an independent source for them. It contends that because Bacon

sought the warrant to further the vehicular homicide investigation, he would have

sought the first warrant even had he not conducted the initial warrantless search.

        Herrold and May, however, are distinguishable. The valid warrants in

Herrold and May specifically authorized the search and seizure of the evidence

at issue (the gun and cash), providing a clear independent source to seek and

seize the evidence. Here, in contrast, the State seeks to have the independent

source doctrine apply on the basis of the first search warrant, which did not

specifically seek receipts in connection with a fraud investigation but rather

authorized the search and seizure of evidence related to vehicular homicide.

        Furthermore, the State's contention that the first warrant provides an

independent source for the receipts requires speculation that the officers would

have looked in the paper bag, while carrying out the first search warrant,

examined the receipts, and become suspicious that they were evidence of

another crime while seeking evidence of the vehicular homicide.12 In sum, the
connection between the receipts and the first search warrant is attenuated and


        12 Green challenges the trial court's finding that had Bacon notseized the receipts during
the warrantless search, he would have found the receipts inside the paper bag during his search
pursuant to the first warrant. Regardless of whether this finding is supported by substantial
evidence, it does not support the conclusion that the search is admissible under the independent
source doctrine because it is the type of speculative finding that, as we have explained, is not
permitted by the independent source doctrine.




                                                14
No. 68444-2-1/15



speculative, unlike in Herrold and May. We agree with Green that what the State

actually asks us to apply here is the inevitable discovery doctrine.

      We reverse the trial court's ruling on the suppression motion and remand

for further proceedings.

       Reversed and remanded.




WE CONCUR:                                            fl1



                                                      heJ